DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jorge I Negron-Garcia (Reg. No. 66618) on 01/10/2022.The application has been amended as follows: 

1.	(Currently Amended) A method of communication using Wireless-Fidelity (Wi-Fi) network, the method comprising:
receiving, by a first device, password information of an external second device from the external second device, while maintaining a connection with a first access point (AP);
in response to an input of a password included in the password information to the first device, disconnecting, by the first device, from the first access point (AP);
connecting, by the first device, to the external second device, the external second device operating as a second AP; and
 accessing the first AP,
wherein the connection information for accessing the first AP comprises at least one of a service set identifier (SSID) of the first AP or a password for accessing the first AP,
wherein the external second device terminates an AP mode as the second AP in response to one of: a reception of the connection information or an expiration of a predetermined time period for receiving the connection information, and
wherein, in case that the external second device terminates the AP mode as the second AP in response to the expiration of the predetermined time period for receiving the connection information, the external second device outputs information indicating non-reception of the connection information.

2.	(Previously Presented) The method of claim 1, further comprising:
disconnecting, by the first device, from the external second device; and
re-connecting to the first AP.

3.	(Previously Presented) The method of claim 1, wherein the receiving of the password information comprises
receiving the input of the password in response to an instruction of inputting the password displayed on the external second device.



5.	(Previously Presented) The method of claim 3, wherein the instruction of inputting the password displayed on the external second device comprises displaying the password.

6.	(Currently Amended) A first device for communication using Wireless-Fidelity (Wi-Fi) network, the first device comprising:
a transceiver configured to receive password information of an external second device from the external second device, while maintaining a connection with a first access point (AP); and
a processor coupled to the transceiver and configured to control the first device to:
in response to an input of a password included in the password information to the first device, disconnect from the first access point (AP),  
connect to the external second device, the external second device operating as a second AP, and
transmit to the external second device, connection information for accessing the first AP,
wherein the connection information for accessing the first AP comprises at least one of a service set identifier (SSID) of the first AP or a password for accessing the first AP,
wherein the external second device terminates an AP mode as the second AP in response to one of: a reception of the connection information or an expiration of a predetermined time period for receiving the connection information, and
wherein, in case that the external second device terminates the AP mode as the second AP in response to the expiration of the predetermined time period for receiving the connection information, the external second device outputs information indicating non-reception of the connection information.

7.	(Previously Presented) The first device of claim 6, wherein the processor is further configured to disconnect from the external second device and re-connect to the first AP.

8.	(Previously Presented) The first device of claim 6, wherein the processor is further configured to control the first device to receive a password input in response to an instruction of inputting password displayed on the external second device.

9.	(Previously Presented) The first device of claim 8, wherein the connecting to the external second device is performed in response to the receiving of the input of the password.

10.	(Previously Presented) The first device of claim 8, wherein the instruction of inputting the password displayed on the external second device comprises displaying the password.

11.-14.		(Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “in response to an input of a password included in the password information to the first device, disconnecting, by the first device, from the first access point (AP); connecting, by the first device, to the external second device, the external second device operating as a second AP; and transmitting, by the first device, to the external second device, connection information for accessing the first AP,
wherein the connection information for accessing the first AP comprises at least one of a service set identifier (SSID) of the first AP or a password for accessing the first AP, wherein the external second device terminates an AP mode as the second AP in response to a reception of the connection information or an expiration of a predetermined time period for receiving the connection information, and
wherein, in case that the external second device terminates the AP mode as the second AP in response to the expiration of the predetermined time period for receiving the connection information, the external second device outputs information indicating non-reception of the connection information” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 6. Therefore, the claims are distinguished over the prior art of record and held as allowable.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.